      Case 2:21-cv-00573-PA-SK Document 1 Filed 01/21/21 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: ANTHONY BOUYER
 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                             Case No.
     ANTHONY BOUYER, an
12                                             Complaint For Damages And
13   individual,                               Injunctive Relief For:

14                     Plaintiff,               1. VIOLATIONS OF THE
15                                                 AMERICANS WITH DISABILITIES
     v.                                            ACT OF 1990, 42 U.S.C. §12181 et
16                                                 seq. as amended by the ADA
17                                                 Amendments Act of 2008 (P.L. 110-
     3900-3920 BURBANK LLC, a
                                                   325).
18   Florida limited liability company;
     and DOES 1-10, inclusive,
19                                              2. VIOLATIONS OF THE UNRUH
                                                   CIVIL RIGHTS ACT, CALIFORNIA
20                    Defendants.                  CIVIL CODE § 51 et seq.
21

22
           Plaintiff, ANTHONY BOUYER (“Plaintiff”), complains of Defendant 3900-
23
     3920 BURBANK LLC, a Florida limited liability company; and Does 1-10
24
     (“Defendants”) and alleges as follows:
25
                                             PARTIES
26
           1.      Plaintiff is an adult California resident. Plaintiff is substantially limited
27
     in performing one or more major life activities because he is paraplegic, including,
28
     but not limited to: walking, standing, moving about, sitting, and driving. As a result
                                                 1
                                            COMPLAINT
      Case 2:21-cv-00573-PA-SK Document 1 Filed 01/21/21 Page 2 of 9 Page ID #:2


 1   of these substantial limitations, Plaintiff requires the use of leg braces for mobility
 2   stability, a walker or wheelchair for mobility, and hand control devices to drive his
 3   motor vehicle. With such disabilities, Plaintiff qualifies as a member of a protected
 4   class under the Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended
 5   by the ADA Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 6   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. Further, as is his
 7   routine, custom, and habit; Plaintiff travels while wearing leg braces for stability, a
 8   walker to ambulate from his driver’s seat to the rear of his vehicle where he stores
 9   his wheelchair, and then transfers to his wheelchair to further ambulate. At the time
10   of Plaintiff’s visits to Defendants’ facility and prior to instituting this action,
11   Plaintiff suffered from a “qualified disability” under the ADA, including those set
12   forth in this paragraph. Plaintiff is also the holder of a Disabled Person Parking
13   Placard.
14         2.     Plaintiff is informed and believes and thereon alleges that Defendant
15   3900-3920 BURBANK LLC, a Florida limited liability company, owned the
16   property located at 3900 West Burbank Blvd., Burbank, CA 91505 (“Property”) on
17   or around January 12, 2021 upon which Tan Lines (“Business”) is located.
18         3.     Plaintiff is informed and believes and thereon alleges that Defendant
19   3900-3920 BURBANK LLC, a Florida limited liability company, currently owns the
20   Property.
21         4.     The Business is a tanning salon open to the public, which is a “place of
22   public accommodation” as that term is defined by 42 U.S.C. § 12181(7).
23         5.     Plaintiff does not know the true name of DOE Defendants, that may be
24   related to the Business and/or Property. Plaintiff is informed and believes that each
25   of the Defendants herein, including Does 1 through 10, inclusive, is responsible in
26   some capacity for the events herein alleged. Plaintiff will seek leave to amend when
27   the true names, capacities, connections, and responsibilities of the Defendants and
28   Does 1 through 10, inclusive, are ascertained.
                                                  2
                                            COMPLAINT
      Case 2:21-cv-00573-PA-SK Document 1 Filed 01/21/21 Page 3 of 9 Page ID #:3


 1                                JURISDICTION AND VENUE
 2          6.     This Court has subject matter jurisdiction over this action pursuant
 3   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 4          7.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 5   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 6   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 7   federal ADA claims in that they have the same nucleus of operative facts and
 8   arising out of the same transactions, they form part of the same case or controversy
 9   under Article III of the United States Constitution.
10          8.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
11   real property which is the subject of this action is located in this district and because
12   Plaintiff's causes of action arose in this district.
13                                FACTUAL ALLEGATIONS
14          9.     Plaintiff went to the Business on or about January 12, 2021 for the dual
15   purpose of inquiring about pricing for tanning services offered and to confirm that
16   this public place of accommodation is accessible to persons with disabilities within
17   the meaning federal and state law.
18          10.    Unfortunately, although parking spaces were one of the facilities
19   reserved for patrons, there were no designated parking spaces available for persons
20   with disabilities that complied with the 2010 Americans with Disabilities Act
21   Accessibility Guidelines (“ADAAG”) on January 12, 2021.
22          11.    At that time, instead of having architectural barrier free facilities for
23   patrons with disabilities, Defendants’ facility has barriers that include but are not
24   limited to: an accessible parking area whose slope exceeds ADAAG specifications
25   (Section 502.4).
26          12.    Due to architectural barriers in violation of the ADA and ADAAG
27   specifications, the parking, paths of travel, and demarcated accessible spaces at the
28   Property are inaccessible.
                                                  3
                                             COMPLAINT
      Case 2:21-cv-00573-PA-SK Document 1 Filed 01/21/21 Page 4 of 9 Page ID #:4


 1         13.    Parking spaces are one of the facilities, privileges, and advantages
 2   reserved by Defendants to persons at the Property serving the Business.
 3         14.    Because Defendant 3900-3920 BURBANK LLC, a Florida limited
 4   liability company, owns the Property, which is a place of public accommodation,
 5   they are responsible for the violations of the ADA that exist in the parking area and
 6   accessible routes that connect to the facility’s entrance that serve customers to the
 7   Business.
 8         15.    Subject to the reservation of rights to assert further violations of law
 9   after a site inspection found infra, Plaintiff asserts there are additional ADA
10   violations which affect him personally.
11         16.    Plaintiff is informed and believes and thereon alleges Defendants had
12   no policy or plan in place to make sure that there was compliant accessible parking
13   reserved for persons with disabilities prior to January 12, 2021.
14         17.    Plaintiff is informed and believes and thereon alleges Defendants have
15   no policy or plan in place to make sure that the designated disabled parking for
16   persons with disabilities comport with the ADAAG.
17         18.    Plaintiff personally encountered these barriers. The presence of these
18   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
19   conditions at public place of accommodation and invades legally cognizable
20   interests created under the ADA.
21         19.    The conditions identified supra are necessarily related to Plaintiff’s
22   legally recognized disability in that Plaintiff is substantially limited in the major life
23   activities of walking, standing, ambulating, and sitting; Plaintiff is the holder of a
24   disabled parking placard; and because the enumerated conditions relate to the use of
25   the accessible parking, relate to the slope and condition of the accessible parking and
26   accessible path to the accessible entrance, and relate to the proximity of the
27   accessible parking to the accessible entrance.
28         20.    As an individual with a mobility disability who relies upon a
                                                 4
                                            COMPLAINT
      Case 2:21-cv-00573-PA-SK Document 1 Filed 01/21/21 Page 5 of 9 Page ID #:5


 1   wheelchair, Plaintiff has a keen interest in whether public accommodations have
 2   architectural barriers that impede full accessibility to those accommodations by
 3   individuals with mobility impairments.
 4          21.      Plaintiff is being deterred from patronizing the Business and its
 5   accommodations on particular occasions, but intends to return to the Business for the
 6   dual purpose of availing himself of the goods and services offered to the public and
 7   to ensure that the Business ceases evading its responsibilities under federal and state
 8   law.
 9          22.      Upon being informed that the public place of accommodation has
10   become fully and equally accessible, he will return within 45 days as a “tester” for
11   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
12   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
13          23.      As a result of his difficulty experienced because of the inaccessible
14   condition of the facilities of the Business, Plaintiff was denied full and equal access
15   to the Business and Property.
16          24.      The Defendants have failed to maintain in working and useable
17   conditions those features required to provide ready access to persons with
18   disabilities.
19          25.      The U.S. Department of Justice has emphasized the importance of
20   enforcing laws that prohibit unlawful discriminatory behavior, especially in the era
21   of the COVID-19 emergency. See Statement by Assistant Attorney General for Civil
22   Rights Eric S. Dreiband Protecting Civil Rights While Responding to the
23   Coronavirus Disease 2019 (COVID-19) found at
24   https://www.ada.gov/aag_covid_statement.pdf.
25          26.      The violations identified above are easily removed without much
26   difficulty or expense. They are the types of barriers identified by the Department of
27   Justice as presumably readily achievable to remove and, in fact, these barriers are
28   readily achievable to remove. Moreover, there are numerous alternative
                                                  5
                                             COMPLAINT
      Case 2:21-cv-00573-PA-SK Document 1 Filed 01/21/21 Page 6 of 9 Page ID #:6


 1   accommodations that could be made to provide a greater level of access if complete
 2   removal were not achievable.
 3         27.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 4   alleges, on information and belief, that there are other violations and barriers in the
 5   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 6   notice regarding the scope of this lawsuit, once he conducts a site inspection.
 7   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
 8   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
 9   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
10   have all barriers that relate to his disability removed regardless of whether he
11   personally encountered them).
12         28.    Without injunctive relief, Plaintiff will continue to be unable to fully
13   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
14                               FIRST CAUSE OF ACTION
15   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
16     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
17                                        (P.L. 110-325)
18         29.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
19   above and each and every other paragraph in this Complaint necessary or helpful to
20   state this cause of action as though fully set forth herein.
21         30.    Under the ADA, it is an act of discrimination to fail to ensure that the
22   privileges, advantages, accommodations, facilities, goods, and services of any place
23   of public accommodation are offered on a full and equal basis by anyone who owns,
24   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
25   Discrimination is defined, inter alia, as follows:
26                a.     A failure to make reasonable modifications in policies, practices,
27                       or procedures, when such modifications are necessary to afford
28                       goods, services, facilities, privileges, advantages, or
                                                 6
                                            COMPLAINT
      Case 2:21-cv-00573-PA-SK Document 1 Filed 01/21/21 Page 7 of 9 Page ID #:7


 1                       accommodations to individuals with disabilities, unless the
 2                       accommodation would work a fundamental alteration of those
 3                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 4                b.     A failure to remove architectural barriers where such removal is
 5                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 6                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 7                       Appendix "D".
 8                c.     A failure to make alterations in such a manner that, to the
 9                       maximum extent feasible, the altered portions of the facility are
10                       readily accessible to and usable by individuals with disabilities,
11                       including individuals who use wheelchairs, or to ensure that, to
12                       the maximum extent feasible, the path of travel to the altered area
13                       and the bathrooms, telephones, and drinking fountains serving
14                       the area, are readily accessible to and usable by individuals with
15                       disabilities. 42 U.S.C. § 12183(a)(2).
16         31.    Any business that provides parking spaces must provide accessible
17   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
18   shall be at the same level as the parking spaces they serve. Changes in level are not
19   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
20   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
21   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
22   designated disabled parking space is a violation of the law and excess slope angle in
23   the access pathway is a violation of the law.
24         32.    A public accommodation must maintain in operable working condition
25   those features of its facilities and equipment that are required to be readily accessible
26   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
27         33.    Here, the failure to ensure that accessible facilities were available and
28   ready to be used by Plaintiff is a violation of law.
                                                7
                                           COMPLAINT
      Case 2:21-cv-00573-PA-SK Document 1 Filed 01/21/21 Page 8 of 9 Page ID #:8


 1         34.       Given its location and options, Plaintiff will continue to desire to
 2   patronize the Business but he has been and will continue to be discriminated against
 3   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 4   the barriers.
 5                                SECOND CAUSE OF ACTION
 6       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 7         35.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 8   above and each and every other paragraph in this Complaint necessary or helpful to
 9   state this cause of action as though fully set forth herein.
10         36.       California Civil Code § 51 et seq. guarantees equal access for people
11   with disabilities to the accommodations, advantages, facilities, privileges, and
12   services of all business establishments of any kind whatsoever. Defendants are
13   systematically violating the UCRA, Civil Code § 51 et seq.
14         37.       Because Defendants violate Plaintiff’s rights under the ADA,
15   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
16   52(a).) These violations are ongoing.
17         38.       Plaintiff is informed and believes and thereon alleges that Defendants’
18   actions constitute discrimination against Plaintiff on the basis of a disability, in
19   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
20   previously put on actual or constructive notice that the Business is inaccessible to
21   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
22   inaccessible form, and Defendants have failed to take actions to correct these
23   barriers.
24                                            PRAYER
25   WHEREFORE, Plaintiff prays that this court award damages provide relief as
26   follows:
27         1.        A preliminary and permanent injunction enjoining Defendants from
28   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
                                                  8
                                              COMPLAINT
      Case 2:21-cv-00573-PA-SK Document 1 Filed 01/21/21 Page 9 of 9 Page ID #:9


 1   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
 2   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 3   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 4   under the Disabled Persons Act (Cal. C.C. §54) at all.
 5         2.     An award of actual damages and statutory damages of not less than
 6   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 7         3.     An additional award of $4,000.00 as deterrence damages for each
 8   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 9   LEXIS 150740 (USDC Cal, E.D. 2016); and,
10         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
11   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
12                               DEMAND FOR JURY TRIAL
13         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
14   raised in this Complaint.
15

16   Dated: January 21, 2021                 MANNING LAW, APC
17

18                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
19                                       Attorney for Plaintiff
20

21

22

23

24

25

26

27

28
                                                9
                                           COMPLAINT
